Exhibit 1.1 Transaction in Own Shares RNS Number : 8537S CSR plc 17 September 2010 17 September 2010 CSR plc ("CSR") Purchase of own shares CSR yesterday purchased 200,000 ordinary shares of 0.1p each at prices between 345.8p and 355.5p per share of which 200,000 ordinary shares are being held in treasury.This represents approximately 0.1 per cent. of CSR's current issued ordinary share capital. Following the repurchase, 200,000 ordinary shares of 0.1p each are currently held by CSR in treasury and 184,510,349 ordinary shares of 0.1p each (excluding those ordinary shares of 0.1p each held in treasury) are currently in issue. Enquiries: CSR plc Will Gardiner, Chief Financial Officer Scott Richardson Brown, Corporate Finance & IR Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel:+44 (0) 20 7831 3113
